Case: 12-13652       Date Filed: 03/20/2013   Page: 1 of 4

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-13652
                                Non-Argument Calendar
                              ________________________

                       D.C. Docket No. 3:96-cr-00085-RV-SMN-2



UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,

                                         versus

FRITZ MAJOR,
a.k.a. Fritz Casmir,
a.k.a. James,

                                                                Defendant-Appellant.

                              ________________________

                       Appeal from the United States District Court
                           for the Northern District of Florida
                             ________________________

                                    (March 20, 2013)

Before CARNES, HULL, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-13652     Date Filed: 03/20/2013   Page: 2 of 4

      Fritz Major was convicted by a jury of one count of conspiring to possess

with intent to distribute cocaine and crack cocaine, in violation of 21 U.S.C. §§

841(b)(1)(A)(ii), (b)(1)(A)(iii), and 846, and one count of possessing with intent to

distribute crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(A)(iii). The

presentence investigation report initially concluded that Major was responsible for

2.7 kilograms of crack cocaine, resulting in a base offense level of 38. See United

States Sentencing Guidelines § 2D.1.1(c) (Nov. 1997). A handwritten amendment

to the PSI reduced that amount from 2.7 kilograms to between 1 and 1.5 kilograms,

resulting in a base offense level of 36. See id. The PSI also concluded that Major

was a career offender under U.S.S.G. § 4B1.1. At sentencing, the district court

concluded that Major was responsible for 1 to 1.5 kilograms of crack cocaine,

which would have made his base offense level 36. See id. § 2D1.1(c). But

because Major was a career offender, U.S.S.G. § 4B1.1 applied, resulting in a base

offense level of 37 and a criminal history category of VI. See id. § 4B1.1. The

result was a guidelines range of 360 months to life imprisonment. The court

sentenced Major to 364 months imprisonment.

      Major filed a pro se motion to reduce his sentence under 18 U.S.C. §

3582(c)(2), contending that Amendment 750 to the guidelines reduced his

guidelines range. The district court denied that motion, concluding that




                                          2
              Case: 12-13652     Date Filed: 03/20/2013    Page: 3 of 4

Amendment 750 did not have the effect of lowering Major’s guidelines range

because he was sentenced as a career offender. This is Major’s appeal.

      We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2). United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008). “Where a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the [career offender]

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Id. at 1330. While Amendment 750 reduced

the base offense levels for crack cocaine offenses, it did not alter the sentencing

range upon which Major’s sentence was based because he was sentenced under the

career offender guidelines, U.S.S.G. § 4B1.1. For that reason, Moore controls.

See also United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012) (“Moore

remains binding precedent because it has not been overruled.”).

      Major also argues that the Supreme Court’s decision in Dillon v. United

States, 560 U.S. —, 130 S.Ct. 2683 (2010), was wrongly decided because it allows

the Sentencing Commission to strip the district court of its discretion to lower his

sentence based on the particular facts of his case. Right or wrong, we are bound to

follow the Supreme Court’s interpretation of federal law in Dillon, 130 S.Ct. at

2691, which recognized the Sentencing Commission’s authority to decide in what

circumstances and by what amount a prisoner’s sentence may be reduced in a §


                                          3
             Case: 12-13652   Date Filed: 03/20/2013   Page: 4 of 4

3582(c)(2) proceeding. See McGinley v. Houston, 361 F.3d 1328, 1331 (11th Cir.

2004).

      AFFIRMED.




                                      4